Citation Nr: 1111314	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability rating for chrondromalacia patella of the right knee status-post arthroscopy, including whether it was proper to reduce the rating from 20 percent to 10 percent disabling, effective April 1, 2007.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The Veteran had active service from September 1987 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified in support of her claim during a Travel Board hearing held in August 2010, before the undersigned Acting Veterans Law Judge.

The issues of entitlement to service connection for a sinus disability and migraine headaches have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to April 1, 2007, the Veteran's right knee disability was not productive of more than moderate instability, and from April 1, 2007, forward, the right knee is generally not productive of more than slight instability.  

2.  The reduction of the rating to 10 percent effective April 1, 2007, was proper.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chrondromalacia patella of the right knee prior to April 1, 2007, and a rating in excess of 10 percent from April 1, 2007, forward, have not been met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 (2010).

2.  The rating reduction from 20 percent to 10 percent effective April 1, 2007, for chrondromalacia patella of the right knee status-post arthroscopy was proper.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b), 3.105(e), 4.71a, Diagnostic Codes 5003, 5256-5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in September 2005, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, a March 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of her claim.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The record shows that the Veteran has been examined by VA in connection with her claim.  The Board acknowledges that the Veteran has contended that her examinations were not adequate.  However, the Board has reviewed the examination reports and finds that they are adequate for the purpose of deciding the issue on appeal:  the examiners elicited medical histories from the Veteran, conducted the appropriate testing, and recorded all necessary findings, and the Veteran has not contended that her condition has changed (i.e. worsened) since the October 2009 VA examination.  The Board acknowledges that the 2005 and 2006 VA examiners did not review the claims file.  However, the examiners did elicit medical histories from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2005 and 2006 examinations were adequate for rating purposes.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Rating Reduction

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated.  Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The provisions of 38 C.F.R. § 3.105 apply to reductions.  When a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  In such cases, the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.103(b)(2) (2010).  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In this case, the RO notified the Veteran in the narrative for the September 2006 rating decision that it was taking adverse action by reducing the disability ratings assigned for service-connected chondromalacia patella of the right knee, status-post arthroscopy.  The RO proposed to reduce this disability rating based on improvements in the Veteran's chondromalacia patella of the right knee, as seen on VA and private treatment records.  The Veteran was given a period of 60 days to submit evidence showing that the disability rating should not be reduced.  She disagreed and submitted additional evidence, resulting in the December 2006 rating decision which initiated this appeal.  There is no indication in the claims file that the RO did not comply with the specific notice provisions applicable to rating reductions.  




Increased Disability Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 (2007).  

The Veteran's chondromalacia patella of the right knee, status-post arthroscopy, is rated at 20 percent prior to April 1, 2007, and 10 percent from April 1, 2007, forward, by analogy to 38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5257.  According to DC 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability and a 30 percent rating is warranted for severe subluxation or lateral instability.  The Veteran contends that a higher rating is warranted.  

Prior to April 1, 2007

After review of the record, the Board finds a higher rating is not warranted at any time during this period.  Initially, the Board finds that a higher rating is not warranted under DC 5257 because the evidence does not suggest the existence of severe subluxation or lateral instability:  the medical evidence, which includes treatment and examination records, consistently reflects negative objective findings as to instability, subluxation, or laxity, and although the Veteran did report histories of instability twice a week, there is no evidence of falls and the Veteran is consistently noted to have normal gait and posture and to walk unassisted.   A higher rating is also not warranted under an alternate rating criteria as there is no evidence of ankylosis (DC 5256) or impairment of the tibia and fibula (DC 5262).   
 
The Board has considered whether a separate rating is warranted during this time based on limitation of motion.  Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a 10 percent rating is assigned for flexion limited to 45º, a 20 percent rating is assigned for flexion limited to 30º, and a 30 percent rating is assigned for flexion limited to 15º.  DC 5261 provides a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006).  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A compensable rating is not warranted under either DC 5260 or 5261.  The evidence consistently indicates that the Veteran is able to actively flex to at least 80 degrees without pain, weakness, incoordination, or fatigability, and there is no evidence of additional loss after repetition.  The record also indicates that the Veteran can extend fully, with no evidence of pain on extension.  In sum, the Veteran's range of motion is too significant to warrant a compensable rating for either limitation of extension or limitation of flexion.  Additionally, the Board finds a separate rating is not warranted under DC 5003 for arthritis manifested by painful motion that is otherwise noncompensable under the limitation of motion rating criteria.  Initially, the Board notes that it does not appear that the Veteran has arthritis in the right knee:  although January 2007 treatment record reflects a provisional finding of arthritis based on X-ray images which "may be very early degenerative change," there is no actual diagnosis of arthritis and subsequent X-ray images are negative for arthritis.  Moreover, even assuming the Veteran has arthritis, the Veteran's range of motion in the right knee is too significant to approximate the noncompensable ratings under DC 5260 or 5261.  Thus, a compensable rating is not warranted based on limitation of motion under DC 5003, 5260, or 5261.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that her disabilities are primarily manifested by pain and reported instability, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

From April 1, 2007

After review of the record, the Board finds a rating in excess of 10 percent is not warranted at any time during this period.  Initially, the Board finds that a higher rating is not warranted under DC 5257 because the evidence does not suggest the existence of moderate subluxation or lateral instability.  The Board acknowledges that the record includes the Veteran's history of instability and a history of a fall in April 2009.  The evidence generally reflects of normal or no more than mild instability, however, and the Veteran's gait and posture are consistently found to be normal.  In this case, the Board finds the objective evidence is more probative than the Veteran's histories, and the Board finds the Veteran's right knee disability is productive of no more than slight instability during this period.  A higher rating is also not warranted under an alternate rating criteria as there is no evidence of ankylosis (DC 5256), impairment of the tibia and fibula (DC 5262), or dislocation of the semilunar cartilage with frequent episodes of pain, locking, and effusion.  The Board acknowledges that treatment records dating in March and April 2009 reflect findings of meniscal tears.  However, the tears was fixed in an April 2009 surgery,  and the overall evidence does not indicate that the Veteran's right knee disorder is generally manifest by a meniscal tear or is frequently productive of locking or effusion.  Thus, the Board finds a rating in excess of 10 percent is not warranted.  

A compensable rating is not warranted under either DC 5260 or 5261.  The evidence consistently indicates that the Veteran is able to actively flex to at least 96 degrees without pain, weakness, incoordination, or fatigability, and there is no evidence of additional loss after repetition.  The record also indicates that the Veteran can extend fully, without limitation by symptoms such as pain, to include after repetition.  In sum, the Veteran's range of motion is too significant to warrant a compensable rating for either limitation of extension or limitation of flexion.  Additionally, the Board finds a separate rating is not warranted under DC 5003 for arthritis manifested by painful motion that is otherwise noncompensable under the limitation of motion rating criteria.  Initially, the Board notes that it does not appear that the Veteran has arthritis in the right knee:  although January 2007 treatment record reflects a provisional finding of arthritis based on X-ray images which "may be very early degenerative change," there is no actual diagnosis of arthritis and subsequent X-ray images are negative for arthritis.  Moreover, even assuming the Veteran has arthritis, the Veteran's range of motion is too significant to approximate the noncompensable ratings under DC 5260 or 5261.  Thus, a compensable rating is not warranted based on limitation of motion under DC 5003, 5260, or 5261.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that her disabilities are primarily manifested by pain and reported instability, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.


ORDER

Entitlement to a rating in excess of 20 percent for chondromalacia patella of the right knee, status-post arthroscopy, for the period prior to April 1, 2007, and a rating in excess of 10 percent from April 1, 2007, forward is denied.



____________________________________________
NANCY SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


